DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 26, 28, 33, 35, 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,832,430. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of present Application ‘784 is disclosed by the combination of claims 1 and 6 of Patent ‘430.  Claim 26 of present Application ‘784 discloses “a system to estimate sub-pixel disparity, the system comprising: memory circuitry to store image data; and at least one processor to execute instructions to: calculate a first disparity for a set of reference views, the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in the image data; refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity; and map the second disparity from the reference views to a second subset of views among the plurality of sub-aperture views different than the first subset of views”, and claim 1 of Patent ‘430 discloses “a system for sub-pixel disparity estimation, comprising: a plenoptic camera; a memory configured to store imaging data; and a processor coupled to the memory and the plenoptic camera, the processor to: obtain a plurality of sub-aperture views; select a subset of the sub-aperture views as reference views for a disparity calculation; calculate an integer disparity for the reference views; refine the integer disparity to sub-pixel disparity accuracy for the reference views; and propagate the sub-pixel disparity from the reference views to other views of the plurality of sub-aperture views”, and claim 6 of Patent ‘430 discloses “wherein a depth map is generated based on the sub-pixel disparity for the reference views and the propagated disparity”.  Claim 1 of Patent ‘430 discloses the first disparity value is “integer disparity”, and the second disparity value is the “sub-pixel disparity”, and thus, claim 1 of Patent ‘430 also discloses calculation of the first disparity, the reference views corresponding to first subset of views among a plurality of sub-aperture views. Also, note that both claim 1 of Patent ‘430 and claim 26 of present Application ‘784 that the reference views are obtained from the sub-aperture views, and that “sub-pixel disparity” has a higher precision than the “integer disparity”. Thus, claim 1 of Patent ‘430 discloses the second disparity having higher precision than the first disparity of claim 26 of present Application ‘784, and “refining the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity” of .
Claim 28 of present Application ‘784 is similar to claim 1 of Patent ‘430 since both claim 28 of present Application ‘784 and claim 1 of Patent ‘430 disclose calculating integer disparity and sub-pixel disparity from reference views.  Thus, claim 28 of present Application ‘784 is anticipated by claim 1 of Patent ‘430.
Claim 33 of present Application ‘784 is similar to the combination of claims 1 and 6. Claim 33 of present Application ‘784 discloses “at least one storage device comprising instructions that, when executed, cause at least one processor to at least: calculate a first disparity for a set of reference views, the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in image data; refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity; and map the second disparity from the reference views to a second subset of views among the plurality of sub-aperture views different than the first subset of views”, and claim 1 of Patent ‘430 discloses “a system for sub-pixel disparity estimation, comprising: a plenoptic camera; a memory configured to store imaging data; and a processor coupled to the memory and the plenoptic camera, the processor to: obtain a plurality of sub-aperture views; select a subset of the sub-aperture views as reference views for a disparity calculation; calculate an integer disparity for the reference views; refine the integer disparity to sub-pixel disparity accuracy for the reference views; and propagate the sub-pixel disparity from the reference views to other views of the plurality of sub-aperture views”, and claim 6 of Patent ‘430 discloses “wherein a depth map is generated based on the sub-pixel disparity for the reference views and the propagated disparity”.  Claim 1 of Patent ‘430 discloses the first disparity value is “integer disparity”, and the second disparity value is the “sub-
Claim 35 of present Application ‘784 is similar to claim 1 of Patent ‘430 since both claim 35 of present Application ‘784 and claim 1 of Patent ‘430 disclose calculating integer disparity and sub-pixel disparity from reference views.  Thus, claim 35 of present Application ‘784 is anticipated by claim 1 of Patent ‘430.
Claim 40 of present Application ‘784 is similar to the combination of claims 1 and 6. Claim 40 of present Application ‘784 discloses “a system for sub-pixel disparity estimation, comprising: means for storing image data; means for processing the image data, the processing means to:Page 5 of 8 Attorney Docket No.: P105977PCT-US-C1 calculate a first disparity for a set of reference views, the reference views corresponding to a first subset of views among a plurality of sub-aperture views represented in image data; refine the first disparity to a second disparity for the reference views, the second disparity having higher precision than the first disparity; and map the second disparity from the reference views to a second subset of views among the plurality of sub-aperture views different than the first subset of views”, and claim 1 of Patent ‘430 discloses “a system for sub-pixel disparity estimation, comprising: a plenoptic camera; a memory configured to store imaging 
Claim 42 of present Application ‘784 is similar to claim 1 of Patent ‘430 since both claim 42 of present Application ‘784 and claim 1 of Patent ‘430 disclose calculating integer disparity and sub-pixel disparity from reference views.  Thus, claim 42 of present Application ‘784 is anticipated by claim 1 of Patent ‘430.


Allowable Subject Matter
Claims 27, 29-32, 34, 36-39, 41 and 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488